 

Exhibit 10.12.1

 

INDEMNIFICATION AGREEMENT

 

Indemnification Agreement, dated as of June 9, 2016, between Principal Financial
Group, Inc., a Delaware corporation (the “Company”), and _____ (“Indemnitee”).

 

WHEREAS, qualified persons are reluctant to serve corporations as directors or
senior officers unless they are provided with broad indemnification and
insurance against claims arising out of their service to and activities on
behalf of the corporations; and

 

WHEREAS, the Company has determined that attracting and retaining such persons
is in the best interests of the Company’s stockholders and that it is
reasonable, prudent and necessary for the Company to indemnify such persons to
the fullest extent permitted by applicable law and to provide reasonable
assurance regarding insurance;

 

NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:

 

1.                                    Defined Terms; Construction.

 

(a)                               Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings:

 

“Change in Control” means, and shall be deemed to have occurred if, on or after
the date of this Agreement, (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than
(A) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its subsidiaries acting in such capacity, or (B) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing more than 40%
of the total voting power represented by the Company’s then outstanding Voting
Securities, (ii) during any period of two consecutive years, individuals who at
the beginning of such period constitute the board of directors of the Company
and any new director whose election by the board of directors of the Company or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof, (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation other than a merger or
consolidation that would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 60% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
related transactions) all or substantially all of its assets, or (v) the Company
shall file or have filed against it, and such filing shall not be dismissed, any
bankruptcy, insolvency or dissolution proceedings, or a trustee, administrator
or creditors committee shall be appointed to manage or supervise the affairs of
the Company.

 

“Corporate Status” means the status of a person who is or was a director (or a
member of any committee of a board of directors) or officer, including service
with respect to an employee benefit plan, of the Company or any of its
subsidiaries, or of any predecessor thereof, or is or was serving at the request
of the Company as a director (or a member of any committee of a board of
directors), officer, employee or agent (including without limitation a manager
of a limited liability company) of another corporation, limited liability
company, partnership, joint venture, trust or other enterprise, or of any
predecessor thereof (“Outside Entity”), including service with respect to an
employee benefit plan (“Outside Capacity”).

 

“Determination” means (i) a determination that there is a reasonable basis for
the conclusion that indemnification of Indemnitee is proper in the circumstances
because Indemnitee met a particular standard of conduct (a “Favorable
Determination”) or (ii) a determination that there is no reasonable basis for
the conclusion that indemnification of Indemnitee is proper in the circumstances
because Indemnitee met a particular standard of conduct (an “Adverse
Determination”).  An Adverse Determination shall include the decision that a
Determination was required in connection with indemnification and the decision
as to the applicable standard of conduct.

 

“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time.

 

137

--------------------------------------------------------------------------------


 

“Expenses” means all attorneys’ fees and expenses, retainers, court, arbitration
and mediation costs, transcript costs, fees of experts, bonds, witness fees,
costs of collecting and producing documents, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees
and all other disbursements or expenses of the types customarily and reasonably
incurred in connection with prosecuting, defending, preparing to prosecute or
defend, investigating, being or preparing to be a witness in, appealing or
otherwise participating in a Proceeding.

 

“Independent Legal Counsel” means an attorney or firm of attorneys competent to
render an opinion under the applicable law, selected in accordance with the
provisions of Section 5(c), who has not otherwise performed any services for the
Company or any of its subsidiaries or for Indemnitee within the last three years
(other than with respect to matters concerning the rights of Indemnitees under
indemnity agreements).

 

“Proceeding” means a threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative, including
without limitation a claim, demand, discovery request, formal or informal
investigation, inquiry, administrative hearing, arbitration or other form of
alternative dispute resolution, including an appeal from any of the foregoing.

 

“Voting Securities” means any securities of the Company that vote generally in
the election of directors.

 

(b)                              Construction.  For purposes of this Agreement,

 

(i)                                  References to the Company and any of its
“subsidiaries” shall include any corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise that before or
after the date of this Agreement is party to a merger or consolidation with the
Company or any such subsidiary or that is a successor to the Company as
contemplated by Section 8(d) (whether or not such successor has executed and
delivered the written agreement contemplated by Section 8(d)).

 

(ii)                              References to “fines” shall include any excise
taxes assessed on Indemnitee with respect to an employee benefit plan.

 

(iii)                          References to a “witness” in connection with a
Proceeding shall include any interviewee or person called upon to produce
documents in connection with such Proceeding.

 

2.                                    Agreement to Serve.

 

Indemnitee agrees to serve as a director or officer of the Company or one or
more of its subsidiaries and in such other capacities as Indemnitee may serve at
the request of the Company from time to time, and by its execution of this
Agreement the Company confirms its request that Indemnitee serve as a director
or officer and in such other capacities.  Indemnitee shall be entitled to resign
or otherwise terminate such service with immediate effect at any time, and
neither such resignation or termination nor the length of such service shall
affect Indemnitee’s rights under this Agreement.  This Agreement shall not
constitute an employment agreement, supersede any employment agreement to which
Indemnitee is a party or create any right of Indemnitee to continued employment
or appointment.

 

3.                                    Indemnification.

 

(a)                               General Indemnification.  The Company shall
indemnify Indemnitee, to the fullest extent permitted by applicable law in
effect on the date hereof or as amended to increase the scope of permitted
indemnification, against Expenses, losses, liabilities, judgments, fines,
penalties and amounts paid in settlement (including all interest, assessments
and other charges in connection therewith) incurred by Indemnitee or on
Indemnitee’s behalf in connection with any Proceeding in any way connected with,
resulting from or relating to Indemnitee’s Corporate Status.

 

(b)                              Additional Indemnification Regarding Expenses. 
Without limiting the foregoing, in the event any Proceeding is initiated by
Indemnitee or the Company or any of its subsidiaries to enforce or interpret
this Agreement or any rights of Indemnitee to indemnification or advancement of
Expenses (or related obligations of Indemnitee) under the Company’s or any such
subsidiary’s certificate of incorporation or bylaws, any other agreement to
which Indemnitee and the Company or any of its subsidiaries are party, any vote
of stockholders or directors of the Company or any of its subsidiaries, the
DGCL, any other applicable law or any liability insurance policy, the Company
shall indemnify Indemnitee against Expenses incurred by Indemnitee or on
Indemnitee’s behalf in connection with such Proceeding in proportion to the
success

 

138

--------------------------------------------------------------------------------


 

achieved by Indemnitee in such Proceeding and the efforts required to obtain
that success, as determined by the court presiding over such Proceeding.

 

(c)                               Partial Indemnification.  If Indemnitee is
entitled under any provision of this Agreement to indemnification by the Company
for a portion of any Expenses, losses, liabilities, judgments, fines, penalties
and amounts paid in settlement incurred by Indemnitee, but not for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for such
portion.

 

(d)                             Nonexclusivity.  The indemnification provided by
this Agreement shall not be deemed exclusive of any rights to which Indemnitee
may be entitled under the Company’s certificate of incorporation or bylaws, any
agreement, any vote of stockholders or directors, the DGCL, any other applicable
law or any liability insurance policy.

 

(e)                               Exceptions.  Any other provision herein to the
contrary notwithstanding, the Company shall not be obligated under the Agreement
to indemnify Indemnitee:

 

(i)                                  For Expenses incurred in connection with
Proceedings initiated or brought voluntarily by the Indemnitee and not by way of
defense, counterclaim or crossclaim, except (i) as contemplated by Section 3(b),
(ii) in specific cases if the board of directors of the Company has approved the
initiation or bringing of such Proceeding, and (iii) as may be required by law.

 

(ii)                              For an accounting of profits arising from the
purchase and sale by the Indemnitee of securities within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or any similar
successor statute.

 

(iii)                               For any amounts that are not indemnifiable
under applicable law.

 

(iv)                              For any amounts that reflect disgorgement of
compensation to the Company.

 

(v)                                 For any amounts incurred with respect to a
conviction or guilty plea in a criminal Proceeding.

 

(f)                                Subrogation.  In the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of the Indemnitee, who shall execute such
documents and do such acts as the Company may reasonably request to secure such
rights and to enable the Company effectively to bring suit to enforce such
rights.

 

4.                                    Advancement of Expenses.

 

The Company shall pay all Expenses incurred by Indemnitee in connection with any
Proceeding in any way connected with, resulting from or relating to Indemnitee’s
Corporate Status, other than a Proceeding initiated by Indemnitee for which the
Company would not be obligated to indemnify Indemnitee pursuant to
Section 3(e)(i), in advance of the final disposition of such Proceeding and
without regard to whether Indemnitee will ultimately be entitled to be
indemnified for such Expenses and without regard to whether an Adverse
Determination has been made, except as contemplated by the last sentence of
Section 5(f).  Indemnitee shall repay such amounts advanced only if and to the
extent that it shall ultimately be determined in a decision by a court of
competent jurisdiction from which no appeal can be taken that Indemnitee is not
entitled to be indemnified by the Company for such Expenses.  Such repayment
obligation shall be unsecured and shall not bear interest.  The Company shall
not impose on Indemnitee additional conditions to advancement or require from
Indemnitee additional undertakings regarding repayment. Notwithstanding the
foregoing, it is understood and agreed that the Company may effectively
associate in the defense of any Proceeding.

 

5.                                    Indemnification Procedure.

 

(a)                               Notice of Proceeding; Cooperation.  Indemnitee
shall give the Company notice in writing as soon as practicable of any
Proceeding for which indemnification will or could be sought under this
Agreement, provided that any failure or delay in giving such notice shall not
relieve the Company of its obligations under this Agreement unless and to the
extent that (i) none of the Company and its subsidiaries are party to or aware
of such Proceeding and (ii) the Company is materially prejudiced by such
failure.

 

139

--------------------------------------------------------------------------------


 

(b)                              Settlement.  The Company will not, without the
prior written consent of Indemnitee, which may be provided or withheld in
Indemnitee’s sole discretion, effect any settlement of any Proceeding against
Indemnitee or which could have been brought against Indemnitee unless such
settlement solely involves the payment of money by persons other than Indemnitee
and includes an unconditional release of Indemnitee from all liability on any
matters that are the subject of such Proceeding and an acknowledgment that
Indemnitee denies all wrongdoing in connection with such matters.  The Company
shall not be obligated to indemnify Indemnitee against amounts paid in
settlement of a Proceeding against Indemnitee if such settlement is effected by
Indemnitee without the Company’s prior written consent, which shall not be
unreasonably withheld.

 

(c)                               Request for Payment; Timing of Payment.  To
obtain indemnification payments or advances under this Agreement, Indemnitee
shall submit to a Company a written request therefor, together with such
invoices or other supporting information as may be reasonably requested by the
Company and reasonably available to Indemnitee.  The Company shall make
indemnification payments to Indemnitee no later than 30 days, and advances to
Indemnitee no later than 10 days, after receipt of the written request of
Indemnitee.

 

(d)                             Determination.  The Company intends that
Indemnitee shall be indemnified to the fullest extent permitted by law as
provided in Section 3 and that no Determination shall be required in connection
with such indemnification, unless required by applicable law.  In no event shall
a Determination be required in connection with advancement of Expenses pursuant
to Section 4 or in connection with indemnification for Expenses incurred as a
witness or incurred in connection with any Proceeding or portion thereof with
respect to which Indemnitee has been successful on the merits or otherwise, it
being understood that “success on the merits or otherwise” does not include any
settlement.  Any decision that a Determination is required by law in connection
with any other indemnification of Indemnitee, and any such Determination, shall
be made within 30 days after receipt of Indemnitee’s written request for
indemnification, as follows:

 

(i)                                  If no Change in Control has occurred,
(i) by a majority vote of the directors of the Company who are not parties to
such Proceeding, even though less than a quorum, with the advice of Independent
Legal Counsel, or (ii) by a committee of such directors designated by majority
vote of such directors, even though less than a quorum, with the advice of
Independent Legal Counsel, or (iii) if there are no such directors, or if such
directors so direct, by Independent Legal Counsel in a written opinion to the
Company and Indemnitee, or (iv) by the stockholders of the Company.

 

(ii)                              If a Change in Control has occurred, by
Independent Legal Counsel in a written opinion to the Company and Indemnitee.

 

The Company shall pay all Expenses incurred by Indemnitee in connection with a
Determination.

 

(e)                               Independent Legal Counsel.  If there has not
been a Change in Control, Independent Legal Counsel shall be selected by the
board of directors of the Company and approved by Indemnitee (which approval
shall not be unreasonably withheld or delayed).  If there has been a Change in
Control, Independent Legal Counsel shall be selected by Indemnitee and approved
by the Company (which approval shall not be unreasonably withheld or delayed). 
The Company shall pay the fees and expenses of Independent Legal Counsel and, if
requested by Independent Legal Counsel, indemnify Independent Legal Counsel
against any and all expenses (including attorneys’ fees), claims, liabilities
and damages arising out of or relating to its engagement.

 

(f)                                Consequences of Determination; Remedies of
Indemnitee.  The Company shall be bound by and shall have no right to challenge
a Favorable Determination.  If an Adverse Determination is made, or if for any
other reason the Company does not make timely indemnification payments or
advances of Expenses, Indemnitee shall have the right to commence a Proceeding
before a court of competent jurisdiction to challenge such Adverse Determination
and/or to require the Company to make such payments or advances.  Indemnitee
shall be entitled to be indemnified for all Expenses incurred in connection with
such a Proceeding in accordance with Section 3(b) and to have such Expenses
advanced by the Company in accordance with Section 4. If Indemnitee fails to
timely challenge an Adverse Determination, or if Indemnitee challenges an
Adverse Determination and such Adverse Determination has been upheld by a final
judgment of a court of competent jurisdiction from which no appeal can be taken,
then, to the extent and only to the extent required by such Adverse
Determination or final judgment, the Company shall not be obligated to indemnify
or advance Expenses to Indemnitee under this Agreement.

 

(g)                              Presumptions; Burden and Standard of Proof.  In
connection with any Determination, or any review of any Determination, by any
person, including a court:

 

140

--------------------------------------------------------------------------------


 

(i)                                  It shall be a presumption that a
Determination is not required.

 

(ii)                              It shall be a presumption that Indemnitee has
met the applicable standard of conduct and that indemnification of Indemnitee is
proper in the circumstances.

 

(iii)                          The burden of proof shall be on the Company to
overcome the presumptions set forth in the preceding clauses (i) and (ii), and
each such presumption shall only be overcome if the Company establishes that
there is no reasonable basis to support it.

 

(iv)                          The termination of any Proceeding by judgment,
order, finding, settlement (whether with or without court approval), or
conviction, or upon a plea of nolo contendere or its equivalent, shall not
create a presumption that indemnification is not proper or that Indemnitee did
not meet the applicable standard of conduct or that a court has determined that
indemnification is not permitted by this Agreement or otherwise.

 

(v)                              Neither the failure of any person or persons to
have made a Determination nor an Adverse Determination by any person or persons
shall be a defense to Indemnitee’s claim or create a presumption that Indemnitee
did not meet the applicable standard of conduct, and any Proceeding commenced by
Indemnitee pursuant to Section 5(f) shall be de novo with respect to all
determinations of fact and law.

 

6.                                    Directors and Officers Liability
Insurance.

 

(a)                               Maintenance of Insurance.  So long as the
Company or any of its subsidiaries maintains liability insurance for any
directors or officers, the Company shall ensure that Indemnitee is covered by
such insurance in such a manner as to provide Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Company’s and its
subsidiaries’ then current directors and officers.  If at any date (i) such
insurance ceases to cover acts and omissions occurring during all or any part of
the period of Indemnitee’s Corporate Status or (ii) neither the Company nor any
of its subsidiaries maintains any such insurance, the Company shall ensure that
Indemnitee is covered, with respect to acts and omissions prior to such date,
for at least six years (or such shorter period as is available on commercially
reasonable terms) from such date, by other directors and officers liability
insurance, in amounts and on terms (including the portion of the period of
Indemnitee’s Corporate Status covered) no less favorable to Indemnitee than the
amounts and terms of the liability insurance maintained by the Company on the
date hereof.

 

(b)                              Notice to Insurers.  Upon receipt of notice of
a Proceeding pursuant to Section 5(a), the Company shall give or cause to be
given prompt notice of such Proceeding to all insurers providing liability
insurance in accordance with the procedures set forth in all applicable or
potentially applicable policies.  The Company shall thereafter take all
necessary action to cause such insurers to pay all amounts payable in accordance
with the terms of such policies.

 

7.                                    Limitation of Liability.

 

Indemnitee shall not be personally liable to the Company or any of its
subsidiaries or to the stockholders of the Company or any such subsidiary for
monetary damages for breach of fiduciary duty as a director of the Company or
any such subsidiary; provided, however, that the foregoing shall not eliminate
or limit the liability of the Indemnitee (i) for any breach of the Indemnitee’s
duty of loyalty to the Company or such subsidiary or the stockholders thereof;
(ii) for acts or omissions not in good faith or which involve intentional
misconduct or a knowing violation of the law; (iii) under Section 174 of the
DGCL or any similar provision of other applicable corporations law; or (iv) for
any transaction from which the Indemnitee derived an improper personal benefit. 
If the DGCL or such other applicable law shall be amended to permit further
elimination or limitation of the personal liability of directors, then the
liability of the Indemnitee shall, automatically, without any further action, be
eliminated or limited to the fullest extent permitted by the DGCL or such other
applicable law as so amended.

 

Indemnification shall apply only as excess over any other valid and collectible
indemnification by the Outside Entity and valid and collectible insurance
provided to the Outside Entity.  To the extent that an Indemnitee is entitled to
be indemnified by such Outside Entity or by any insurer under a policy
maintained by such Outside Entity,(i) the obligations of the Outside Entity
shall be primary, and the Outside Entity’s insurer secondary, and
(ii) Indemnitee shall proceed first against the Outside Entity and any insurer
under any policy maintained by the Outside Entity, and only if indemnification
is not provided by the Outside Entity or any such insurer on a timely basis, the
Indemnitee may then proceed against the Company.  The Company shall be entitled
to enforce the Indemnitee’s obligation to provide indemnification in accordance
with the

 

141

--------------------------------------------------------------------------------


 

priorities set forth in this section directly against the Outside Entity, and
the Company shall constitute an express intended third party beneficiary under
this Agreement for such purpose.

 

8.                                    Miscellaneous.

 

(a)                               Severability.  If any provision or provisions
of this Agreement shall be held to be invalid, illegal or unenforceable for any
reason whatsoever: (i) the validity, legality and enforceability of the
remaining provisions of this Agreement (including without limitation, each
portion of any section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by law; (ii) such provision
or provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (iii) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.

 

(b)                              Notices.  All notices, requests, demands and
other communications under this Agreement shall be in writing and shall be
deemed duly given (i) on the date of delivery if delivered personally, or by
facsimile, upon confirmation of receipt, (ii) on the first business day
following the date of dispatch if delivered by a recognized next-day courier
service or (iii) on the third business day following the date of mailing if
delivered by domestic registered or certified mail, properly addressed, or on
the fifth business day following the date of mailing if sent by airmail from a
country outside of North America, to Indemnitee as shown on the signature page
of this Agreement, to the Company at the address shown on the signature page of
this Agreement, or in either case as subsequently modified by written notice.

 

(c)                               Amendment and Termination.  No amendment,
modification, termination or cancellation of this Agreement shall be effective
unless it is in writing signed by all the parties hereto.  No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver.  Unless agreed to by the Indemnitee, no such
amendment, modification, termination or cancellation shall eliminate or impair
any right of indemnification or to advance of expenses existing with respect to
any act or omission occurring prior to such amendment, modification, termination
or cancellation.

 

(d)                             Successors and Assigns.  This Agreement shall be
binding upon the Company and its respective successors and assigns, including
any direct or indirect successor to all or substantially all of the business or
assets of the Company, whether by purchase, merger, consolidation or otherwise,
and shall inure to the benefit of the Indemnitee and the Indemnitee’s estate,
spouses, heirs, executors, personal or legal representatives, administrators and
assigns.  The Company shall require any such successor, by written agreement in
form and substance reasonably satisfactory to Indemnitee, expressly to assume
and agree to perform this Agreement as if it were named as the Company herein. 
No such assumption shall relieve the Company of any of its obligations
hereunder, and this Agreement shall not otherwise be assignable by the Company.

 

(e)                               Choice of Law; Consent to Jurisdiction.  This
Agreement shall be governed by and its provisions construed in accordance with
the laws of the State of Delaware, as applied to contracts between Delaware
residents entered into and to be performed entirely within Delaware, without
regard to the conflict of law principles thereof.  The Company and Indemnitee
each hereby irrevocably consents to the jurisdiction of the courts of the State
of Delaware for all purposes in connection with any Proceeding which arises out
of or relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.

 

(f)                                Integration and Entire Agreement.  This
Agreement sets forth the entire understanding between the parties hereto and
supersedes and merges all previous written and oral negotiations, commitments,
understandings and agreements relating to the subject matter hereof between the
parties hereto, provided that the provisions hereof shall not supersede the
provisions of the Company’s certificate of incorporation or bylaws, any
agreement, any vote of stockholders or directors, the DGCL or other applicable
law, to the extent any such provisions shall be more favorable to Indemnitee
than the provisions hereof.

 

(g)                              Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall constitute an original.

 

(h)                              Existing Agreements.  In the event that this
Agreement replaces an existing Indemnification Agreement with the Indemnitee
(the “Prior Agreement”), this Agreement shall not eliminate, impair or otherwise
effect any right of indemnification or to advances for expenses created by the
Prior Agreement.

 

142

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

PRINCIPAL FINANCIAL GROUP, INC.

 

 

 

 

 

 

By:

 

 

 

 

Name:         Karen Shaff

 

 

Title:           Executive Vice President, General Counsel and Secretary

 

 

 

 

 

Address:

Principal Financial Group, Inc.

 

 

711 High Street

 

 

Des Moines, Iowa 50392-0300

 

 

Attention: General Counsel

 

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

INDEMNITEE:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

143

--------------------------------------------------------------------------------